This is an indictment charging that George White did keep a place in the city of Muskogee, known as the "Peerless Drug Store," with the intent and purpose of selling intoxicating liquors. On his trial the jury rendered a verdict of guilty, and fixed his punishment at confinement in the county jail for 30 days and a fine of $300. To reverse the judgment rendered on the verdict an appeal was perfected.
This is a prosecution under section 4, c. 26 Session Laws 1913, which provision of the statute was in the case of Proctor v. State, 15 Okla. Cr. 338, 176 P. 771, held unconstitutional and void. For the reasons stated in the opinion of the Proctor Case, the judgment is reversed.